Citation Nr: 1435965	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-33 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971 with service in the Republic of Vietnam.  He is in receipt of a Purple Heart medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The issue before the Board was last adjudicated by the RO by way of an October 2011 statement of the case.  Thereafter, in August 2013, the RO associated additional VA treatment records with the Virtual VA component of the claims file.  The Board has carefully reviewed these records.  These records contain multiple references to a history of TBI, and non-medical references to TBI (specifically, by a recreational specialist).  Further, although some records reference that the Veteran is undergoing TBI evaluation, this identical reference exists in VA records previously of record, and thus, is an historical reference that has been replicated in the VA treatment records and not evidence of future evaluation.  As noted below, this appeal is denied based on the competent medical evidence weighing against a relationship between current symptomatology and the conceded in-service TBI and these additional VA treatment records duplicate this evidence that indicates no current symptomatology.  After this review, the Board finds therefore that these additional records are cumulative and repetitive of the evidence reviewed by the RO and that it is unnecessary to seek waiver of initial consideration by the RO of this evidence.  See 38 C.F.R. § 19.31.


FINDING OF FACT

The Veteran does not have any chronic residuals of a TBI.


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI are not met.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 U.S.C.A. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for residuals of a TBI incurred during active duty service in Vietnam.  He specifically contends that he sustained a head injury in May 1970 when his armored personnel carrier was hit by a rocket-propelled grenade (RPG).  Since that time, he has experienced chronic headaches, dizziness, and memory loss with concentration deficits.  The Veteran is already in receipt of service connection for hearing loss and posttraumatic stress disorder (PTSD) due to the service injuries described above, and the Board's decision is limited to consideration of the claimed headaches, dizziness, and cognitive deficits. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

After review of the record, the Board finds that the presence of a current disability is not demonstrated, i.e. the Veteran does not have any current nonservice-connected residuals of a TBI.  The record documents the Veteran's complaints of headaches, dizziness, and memory problems, but the competent evidence establishes that these conditions are not associated with an in-service TBI. 

Service treatment records establish that the Veteran incurred serious injuries in May 1970 while serving in Vietnam when his APC was destroyed by enemy fire.  The Veteran reports that he was transferred to Camp Zama in Japan for hospitalization where he remained for at least a month.  Unfortunately, treatment records dating from the period immediately following the May 1970 incident are not available for inclusion in the record, but the Veteran's other service treatment records document his injuries and post-hospital treatment.  

Records dating from September 1970 show that the Veteran incurred multiple fragment wounds requiring orthopedic and neurological treatment as well as extensive second and third degree burns over his legs, chest, and back.  The available service records are negative for evidence of a TBI, but head trauma is consistent with the description and other injuries sustained in the May 1970 attack.  The Veteran has consistently reported that he experienced loss of consciousness immediately after the RPG attack and he was thrown from the vehicle due to the explosion.  The Board will resolve any doubt in favor of the Veteran and find that he incurred a TBI during active duty service.  The Board makes this finding, in part, in consideration of his combat service and the legal implications of his combat service.  See 38 U.S.C.A. § 1154; see Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

Although the Veteran is found to have incurred a TBI during service, the competent evidence establishes that he does not have any chronic residual disabilities as a result of the TBI.  That is, although the Board finds that the Veteran had a TBI in service, there are no current manifestations of that TBI.  The Veteran has reported experiencing headaches, dizziness, and cognitive problems, but his treating and examining providers have associated these complaints with other conditions.

In January 2010, almost 40 years after his discharge from active service, the Veteran was referred to the polytrauma and TBI clinic at the Cincinnati VA Medical Center by his psychiatric provider based on his reports of problems related to an in-service head injury.  After an examination and testing in February 2010, the TBI examiner concluded that the Veteran experienced a severe concussion more than 30 years earlier and diagnosed post-concussive syndrome.  However, the TBI examiner also found that the Veteran had learned to compensate for any deficiencies resulting from the TBI.

The Veteran initially declined any referrals or further treatment from the TBI clinic, but several months later was referred for speech and neurology consultations.  Speech testing in April 2010 and neuropsychiatric testing in August 2010 showed results in the average and normal range and were not indicative of memory impairment.  The VA neuropsychiatrist specifically found that testing revealed no signs of a neuropsychiatric disorder and no memory impairment.  The Veteran's current evaluation demonstrated largely intact neurocognitive function consistent with the course of recovery following post-concussive syndrome.  The Veteran's perceived difficulty with concentration and memory were more likely due to other conditions, such as headaches, lack of sleep, hearing loss, and somatic concerns.  Similarly, VA neurologists in May and August 2010 identified a non-TBI related etiology for the Veteran's complaints of dizziness and balance problems, finding that they were consistent with postural presyncope. 

The Board also notes that the record contains two medical opinions weighing against a finding of chronic residual disabilities due to the in-service TBI.  In April 2010, the Veteran was provided a VA examination with a neurologist.  The examiner considered the Veteran's reports of injury and treatment during service, but found that his description of a month long coma in 1970 following his head injury was not medically credible.  The Veteran was diagnosed with migraine headaches and his complaints of memory problems were consistent with benign forgetfulness.  The examiner concluded that there was no current evidence of a TBI or concussion and there was no evidence to link the Veteran's migraine headaches to service.  The August 2010 VAMC neuropsychiatrist also provided a medical opinion specifically addressing the etiology of the Veteran's cognitive complaints.  The neuropsychiatrist found that the Veteran had largely intact cognitive function consistent with the normal resolution of post-concussion syndrome occurring a few weeks to a year after the precipitating incident.  It was not likely the Veteran's TBI would be persistent in nature or account for any of his current complaints.  

The Board has considered the statements of the Veteran linking his headaches, dizziness, and memory problems to the in-service TBI, but finds that the competent medical evidence weighing against the claim is more persuasive.  Although the Veteran is competent to describe his observable symptoms, he is not competent 
to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  In addition, the Board notes that the Veteran's statements regarding the onset, chronicity, and severity of his claimed disabilities have not been inconsistent.

The Veteran contends that he has experienced continuous headaches, dizziness, and memory problems since service.  However, before filing his claim for service connection in March 2010, the Veteran never reported experiencing chronic headaches, dizziness, or cognitive problems due to an in-service head injury.  Clinical records from the Cincinnati VAMC dating from September 1971 show a long history of treatment for service-connected PTSD, but do not record complaints of chronic headaches, dizziness, or memory loss until after his claim for service connection was received.  During a May 1976 VA examination, the Veteran included headaches and earaches on his list of current complaints, but there are no associated findings in the examination report or contemporaneous clinical records.  Additionally, while the Veteran reported having some memory and concentration problems during a July 1992 psychiatric appointment, his VA psychiatrist associated these complaints with PTSD and a recent exacerbation of symptoms brought on by a Compensation and Pension examination.  

Even after his claim for compensation was filed, the Veteran has provided inconsistent statements regarding the character of his claimed conditions.  During the February 2010 TBI evaluation, he reported experiencing only intermittent dizziness and characterized his headaches as infrequent.  He also denied any current concentration problems.  In contrast, a month later the Veteran reported to VA that he had experienced headaches, dizziness, and trouble focusing ever since his injury in Vietnam 40 years earlier.  His most recent VAMC treatment records document statements that his headaches and balance problems are not a priority for treatment and are well-controlled with medication and physical therapy.  The Board finds that the disparity between the Veteran's history provided in the context of medical treatment and the history provided to support his claim for compensation decreases the credibility and probative value of his lay statements.  

In sum, the competent evidence of record establishes that the Veteran's claimed residuals of a TBI, to include headaches, dizziness, and memory loss, are not associated with his in-service head injury and post-concussive syndrome.  The Board finds that the competent medical evidence, including the opinions of the April 2010 VA examiner and August 2010 VAMC neuropsychiatrist, outweigh the Veteran's lay statements regarding the residuals of his TBI.  The evidence is therefore against a finding of any current residuals of head trauma that are not already service-connected.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.

Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  
VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an April 2010 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the April 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided a VA examination and medical opinion in April 2010 addressing the nature and etiology of the claimed TBI residuals.  The record also contains an August 2010 medical opinion and examination report from the Veteran's VAMC neuropsychiatrist.  After review of the medical opinion evidence of record, the Board finds that it is sufficient upon which to make the determination key to this appeal - that there are not current residuals of a TBI.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA has obtained available records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran reported receiving treatment during service at Camp Zama in Japan following his May 1970 TBI.  VA asked the National Personnel Records Center (NPRC) to search for any records from Camp Zama, but NPRC responded in July 2011 that they were unable to locate any of the requested records.  The Veteran was notified that the records were not available in a September 2011 letter and was asked to submit any copies in his possession.  He responded with an October 2011 correspondence stating that he was also unable to obtain records from Vietnam and Camp Zama.  The Board also notes that the Veteran has repeatedly reported that all his post-service treatment has taken place at the Cincinnati VAMC.  Records from this facility dating from September 1971 are included in the claims file. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for residuals of a TBI is denied.




____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


